Citation Nr: 0601529	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
lumbosacral strain prior to September 26, 2003.  

2.  Entitlement to a rating higher than 30 percent for 
lumbosacral strain beginning September 26, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board remanded this case to the RO in November 2003 for 
further development and consideration.  And while the case 
was still on remand, after completing the development 
requested, the RO issued a decision in August 2005 increasing 
the rating for the veteran's low back disability 
from 20 to 30 percent as of September 26, 2003 - the 
effective date of the revised rating criteria.  He since has 
continued to appeal, requesting a rating higher than 20 
percent for the immediately preceding period and a rating 
higher than 30 percent from that date onward.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain has 
been manifested by characteristic pain on motion and by not 
more than moderate limitation of motion of the lumbar spine 
throughout the appeal period.  No muscle spasm or unilateral 
loss of spine motion has been reported.  

2.  The medical evidence does not reflect forward flexion of 
less than 60 degrees, combined range of motion of the 
thoracolumbar spine of less than 120 degrees, or abnormal 
gait.  Very slight convexity of the lumbosacral spine was 
noted in April 2005.  




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 20 
percent for lumbosacral strain prior to September 26, 2003,.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 (2005), and 4.71a, 
Code 5295 (2003).  

2.  The criteria also are not met for a rating greater than 
30 percent for lumbosacral strain beginning September 26, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 
5237 (2005), and Code 5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the May 2002 statement of the case, the August 2005 
supplemental statement of the case, and the July 2001 and 
October 2004 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005).  Finally, the Board notes that 
records of VA treatment through October 2004 have been 
obtained, and that the veteran has been afforded two VA 
compensation examinations.  He has not identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the Board finds 
that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, wherein the Court stated that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal subsequent to the passage of the VCAA and 
the modifications to 38 U.S.C.A. § 5103(a) therein.  The 
veteran's claim was again considered in August 2005, 
following additional development and the October 2004 letter.  
Therefore, the Board finds no evidence of prejudicial error 
in proceeding to a decision on the merits at this juncture.  
See Mayfield, supra.  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

As the Board discussed in its November 2003 remand, effective 
September 2003, VA revised the criteria for evaluating 
disabilities involving the spine.  Generally, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant will 
apply.  But VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC 3-2000; and VAOPGCPREC 7-2000.  The Board is bound 
by those rulings.  38 U.S.C.A. § 7104(c).



Prior to September 26, 2003, the regulations provided that a 
10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  Where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position, a 20 percent 
rating is appropriate.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Code 5295.  

Also prior to September 26, 2003, slight limitation of motion 
of the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  Severe limitation of motion was 
required for a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5292. 

Beginning September 26, 2003, the regulations provide that 
lumbosacral strain is to be evaluated under Code 5237 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  The Formula provides the following 
criteria for rating such disabilities, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.



Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

VA clinical records dated from 1999 through October 2004 
reflect frequent visits by the veteran, but relatively 
infrequent complaints relating to his service-connected low 
back disability.  His complaints, when registered, were 
primarily of low back pain extending into his right buttock 
and right leg.  On several occasions, he received injections 
in his back or right sacroiliac joint to alleviate the pain.  
He has also undergone physical therapy.  Typically, he would 
obtain only temporary relief from the injections.  Examiners 
noted that he had a prescription for Percocet (originally 
prescribed for shoulder pain), which he rarely used.  An MRI 
in late 2002 was reportedly normal.  In March 2003, a TENS 
unit was issued.  

A VA compensation examination was conducted in September 
2001.  The veteran reported that he had sharp, stabbing back 
pain approximately 60 percent of the time and that the pain 
would frequently radiate into his right hip, posterior thigh, 
and into his right foot, with numbness and tingling in his 
toes.  He also reported being able to walk approximately 
three blocks, to stand for five to ten minutes, and to sit 
for 15 minutes, beyond which the pain would increase.  The 
veteran also stated that he had increased pain on ascending 
and descending stairs.  He denied having any lower extremity 
weakness, bowel or bladder dysfunction, or erectile 
dysfunction.  The examiner noted that the veteran ambulated 
to and from the examining room without distress or alteration 
in gait.  He used no assistive device.  The examiner noted 
that there was no abnormality in ambulation.  Forward flexion 
was possible to 85 degrees, right and left bending was 
accomplished to 15 degrees, and right and left rotation were 
normal.  The veteran did report some pain to palpation of the 
lumbosacral spine.  Bilateral straight leg raise testing 
resulted in complaints of back pain only.  

On more recent VA compensation examination in April 2005, the 
veteran reported that he obtained good, but temporary, relief 
from Percocet, back injections, and physical therapy.  The 
examiner noted that the veteran would change positions and 
walk around periodically to alleviate his discomfort.  On 
objective physical examination, forward flexion was 
accomplished to 60 degrees, with a pain level of 8; extension 
was possible to 30 degrees with no pain; right and left 
lateral bending was possible to 30 degrees, with a pain level 
of 7 to the right; right and left rotation were accomplished 
without pain, apparently fully.  Repetitive range of motion 
did increase the veteran's pain in the right buttock to level 
7.  Otherwise, there was no increase in pain or weakness, no 
decreased endurance, or no incoordination observed.  No 
muscle spasm was noted.  The veteran did report pain to 
palpation of the lumbosacral area in the right sacroiliac 
joint with very light touch - he screamed and jumped away.  
The examiner also noted very slight convexity in the 
lumbosacral spine area.  The sensory examination of the lower 
extremities was essentially normal, although no patellar or 
Achilles reflexes were elicited.  


The veteran's gait was essentially normal, except that he had 
difficulty walking on his toes, due to pain in his toes.  
Quadriceps strength was 4/5, but lower extremity strength was 
normal.  The examiner commented that X-rays of the veteran's 
lumbosacral spine and hips on that day were interpreted as 
being normal.  

As mentioned, the RO has assigned a 20 percent rating for the 
veteran's service-connected low back disability under Code 
5295, retroactively effective from the date of receipt of his 
claim for a higher rating.  The rating was increased, 
on remand, to 30 percent under the new Code 5237, 
retroactively effective from September 26, 2003 - the 
effective date of the revised rating criteria.  

Evaluating the above medical evidence in light of the rating 
criteria in effect prior to September 26, 2003, the Board 
observes that no examiner described any muscle spasm or 
unilateral loss of spine motion in a standing position.  At 
least one of those findings is required for a 20 percent 
rating under the old standards.  Characteristic pain on 
motion warranted a 10 percent rating.  Also, none of the 
requirements for a 40 percent rating under those former 
criteria was shown on either VA compensation examination.  
The RO's November 2002 rating decision found that the 
clinical evidence showing chronic low back pain that radiated 
into the veteran's right leg, tender paraspinal muscles, and 
the necessity for several injections into the back more 
nearly approximated the criteria for a 20 percent rating, and 
therefore assigned this rating retroactively effective from 
the date of receipt his increased rating claim.  

The medical evidence does not show that the manifestations of 
the veteran's service-connected lumbosacral strain met the 
criteria for a 20 percent rating under Code 5295.  But in 
light of evidence showing some limitation of motion and 
rather severe pain that radiated into his right leg, 
requiring injections and physical therapy, together that 
demonstrated a level of overall functional impairment 
equivalent to moderate limitation of motion, as required for 
a 20 percent rating under Code 5292.  Moreover, because none 
of the criteria for a 40 percent rating were shown, 
under either Code 5292 or 5295, a rating greater than 20 
percent was not warranted prior to September 26, 2003.  

Inexplicably, the RO increased the rating for the veteran's 
lumbosacral strain to 30 percent under the criteria for the 
new Code 5237, effective from the effective date of the 
revised criteria.  As set forth in the General Rating 
Formula, however, the criteria for a 30 percent rating 
pertain only to impairment of the cervical spine (not the 
lumbar segment at issue).  Moreover, the rationale provided 
by the RO in the August 2005 rating decision refers to 
limitation of motion of the thoracolumbar spine greater than 
30 degrees, but less than 60 degrees.  If indeed true, this 
is one of the criteria for a 20 percent rating under the 
revised standards.  

Although the limitation of lumbosacral spine motion noted at 
the time of the April 2005 examination was somewhat greater 
than that reported previously, the limitation of forward 
flexion to 60 degrees, in conjunction with the remaining 
clinical findings that were mostly essentially normal, still 
lie squarely within the impairment contemplated by moderate 
limitation of motion for a 20 percent rating under the old 
Code 5292.  Further, even on that examination, not one of the 
criteria for a 40 percent rating under the old Code 5295 was 
shown.  Thus, an evaluation greater than 20 percent is not 
warranted after September 26, 2003 under the old standards.

Moreover, in the absence of clinical evidence of limitation 
of forward lumbar spine flexion of less than 60 degrees or of 
any ankylosis of the thoracolumbar spine, the Board finds 
that a 40 percent rating is not warranted under the revised 
rating criteria.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 (2005) does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45.  

As alluded to, the veteran's complaints concerning his 
lumbosacral spine disability have mainly consisted of severe 
pain radiating into his right leg.  In addition, he reported 
to a VA examiner in September 2001 that his ability to walk 
more than three blocks, to sit or stand for more than a few 
minutes, and to climb and descend stairs was limited by 
increased pain.  That examiner did not comment on the 
veteran's overall functional impairment due to the 
disability.  The April 2005 VA examiner, however, noting that 
the veteran would change positions periodically to alleviate 
discomfort, indicated he had little problem ambulating.  That 
examiner also commented that, other than some increase in 
right buttock pain on repetitive motion, there was no other 
increase in pain or weakness, decreased endurance, 
or incoordination observed.  So considering this evidence as 
a whole, the Board finds that a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups, is not warranted.  

In exceptional cases, where evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
rating may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes the regular schedular 
standards adequately describe and provide for the veteran's 
disability level.  There is no evidence that he has ever been 
hospitalized for treatment of his lumbosacral strain since 
his separation from service.  Neither does the record reflect 
marked interference with his employment - meaning above and 
beyond that contemplated by his current ratings.  He has 
submitted no evidence of excessive time off from work due to 
his low back disability or of concessions made by his 
employer because of it.  There simply is no evidence of any 
unusual or exceptional circumstances that would take his case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  



In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (i.e., about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  In this case, for the reasons stated, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Therefore, the provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3 are not applicable.  


ORDER

The claim for a rating higher than 20 percent for lumbosacral 
strain, prior to September 26, 2003, is denied.  

The claim for a rating higher than 30 percent for lumbosacral 
strain, from September 26, 2003, onward, also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


